*1432Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, four counts of criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]). We previously affirmed the judgments of conviction of three of the codefendants, rejecting their contention that County Court erred in determining that the police had probable cause to search the van in which they, along with defendant, were passengers (People v Majors, 55 AD3d 1288 [2008]; People v Hunt, 52 AD3d 1312 [2008], lv denied 11 NY3d 737 [2008]; People v Jackson, 52 AD3d 1318 [2008], lv denied 11 NY3d 737 [2008]), and we similarly reject that contention of defendant raised herein. We further rejected the contention of two of the codefendants that the police did not have probable cause to stop the van based on the commission of a traffic infraction (Majors, 55 AD3d 1288 [2008]; Hunt, 52 AD3d 1312 [2008]), and we also reject that contention of defendant raised herein. Finally, the sentence is not unduly harsh or severe. Present — Scudder, PJ., Hurlbutt, Green and Gorski, JJ.